Citation Nr: 1706148	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.  He is in receipt of the Combat Infantryman Badge and the Purple Heart. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which, in pertinent part, denied service connection for bilateral hearing loss.  In February 2011, the Veteran filed a Notice of Disagreement with the denials of service connection.  The RO furnished the Veteran a Statement of the Case in April 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2011.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing. A copy of the transcript has been associated with the claims file.

This case was previously before the Board in June 2014 at which time the above issue was remanded for additional development.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.


FINDINGS OF FACT

1.  Right ear hearing loss was noted on the October 1965 pre-enlistment examination report.

2.  The Veteran's pre-existing right ear hearing loss did not increase in disability during service or otherwise worsen beyond the natural progression of the condition in service.

3.  Left ear hearing loss was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right ear hearing loss was are not met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2016).

2.  The criteria for establishing service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has bilateral hearing loss due to military noise exposure.  Specifically, during the May 2012 Board hearing , the Veteran testified to the effect that he was exposed daily to loud noises without the use of hearing protection, while serving in the infantry during the Vietnam War, where he was around mortars and small arms fire and large artillery.

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In the present case, in a September 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, and the statements of the Veteran.

The Veteran was afforded a VA examination in October 2010 with an addendum opinion obtained in September 2014.  The Board finds these examination reports to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination and testing, and provided a reasoned rationale for the opinion rendered.  The opinions show that the examiner considered all relevant evidence of record, including the Veteran's statements.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals of Veterans Claims (the Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service noise exposure he alleges resulted in his bilateral hearing loss, the type and onset of symptoms, and his contention that his current bilateral hearing loss is a result of his military service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the undersigned noted deficiencies in the October 2010 VA audiological examination report and remanded the case in order to obtain an addendum medical opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board also finds that the AOJ has substantially complied with the Board's June 2014 remand directives.  Specifically, the June 2014 remand directed the RO to obtain an addendum medical opinion (which was accomplished in September 2014).   Therefore, the Board finds that the AOJ has substantially complied with the June 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. Legal Criteria

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b). 

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

III. Analysis

The Veteran's October 1965 pre-enlistment examination reflects that he had bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 (30)
5 (15)
10 (20)

35 (40)
Left Ear
15 (30)
15 (25)
15 (25)

20 (25)

However, on separation examination in October 1967, the Veteran's hearing was found to be normal on examination.  The Veteran also denied any hearing loss on his report of medical history.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0 (15)
0 (10)
0 (10)

0 (5)
Left Ear
0 (15)
0 (10)
0 (10)

0 (5)

Significantly, the Veteran's enlistment and separation examinations are dated prior to November 1, 1967.  Generally, service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Board has converted the audiometric findings to ISO-ANSI standards in parentheses above.

The Veteran filed a claim for service connection for bilateral hearing loss and tinnitus in August 2010.  In connection with this claim the Veteran was afforded a VA audiology examination in October 2010.  Audiometric testing was at that time revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
20
20
55
55
Left Ear
5
25
25
60
55

Puretone Threshold Average
Right Ear
37.5
Left Ear
41.25

Speech discrimination
Right Ear
94%
Left Ear
80%

Notably, this report shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385. Therefore, as the Veteran has a current diagnosis of bilateral hearing loss, the remaining inquiry is whether it is related to his in-service noise exposure.

The October 2010 VA examiner noted that in-service acoustic trauma had been conceded.  However, she opined that the Veteran's hearing loss was not caused by or a result of his military service.  In rendering her rationale, the examiner reported that the Veteran's October 1965 entrance examination revealed a mild high frequency hearing loss in his right ear and normal hearing in the left ear, with the Veteran denying ear trouble on his report of medical history.  She also noted that the Veteran's October 1967 separation examination showed that his hearing was within normal limits, bilaterally, and that the Veteran denied hearing loss on his report of medical history.  She further observed that hearing loss was not noted on the Veteran's original VA examination in March 1968.  The examiner found that the Veteran's VA medical records were also negative for any evidence of hearing loss until his November 2009 VA examination where he reported that he thought he was getting some hearing loss.  She also noted that the Veteran first filed a claim for hearing loss in August 2010.

In the June 2014 remand, the Board found that it was unclear whether the October 2010 VA examiner converted the ASA test results to ISO-ANSI standards when she rendered her opinion.  As such, the case was remanded for additional medical opinion.

In a September 2014 addendum opinion, the October 2010 VA examiner opined that it was less likely than not that either right or left ear hearing loss was permanently aggravated by the Veteran's active military service.  Initially, the examiner noted that it was unclear if the audiometric results from the Veteran's enlistment and separation examinations were based on the ASA standard or the ISO-ANSI standard because they were not labeled.  However, the examiner noted that a review of medical literature suggests that American audiometric data collected prior to 1969/1970 may be based on the ASA standard.  (Hearing and Deafness, 4th ed., p. 287).  Reference: Davis, Hallowell and S. Richard Silverman.  Hearing and Deafness, 4th ed. Toronto: Holt, Rinehart and Winston, 1978.

Initially, the examiner noted that it was clear and unmistakable that the Veteran entered active military service with pre-existing right ear hearing loss but not left ear hearing loss.  Specifically, the examiner noted that the Veteran had a hearing loss in his right ear on his October 1965 enlistment examination, regardless of whether or not the audiogram is based on the ASA or ISO-ANSI standard.  If it is inferred that the October 1965 audiogram was based on the ASA standard and the results are converted to the ISO-ANSI standard, then the Veteran had a hearing loss in his right and left ears at 4000 Hz and 500 Hz.  If it is inferred that the October 1965 audiogram was based on the ISO-ANSI standard, then the Veteran only had a hearing loss in his right ear at 4000 Hz.

The Veteran went on to opine that it was clear and unmistakable that the Veteran's pre-existing right ear hearing loss was not aggravated beyond the natural progress of the disorder by his active duty military service.  Specifically, the examiner noted that the threshold levels in the Veteran's October 1967 separation examination were better when compared to his enlistment examination and were within normal limits in the right ear, regardless whether or not the audiogram was based on the ASA or ISO-ANSI standard.

With regard to the left ear, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's left ear hearing loss was etiologically related to his conceded in-service acoustic trauma.  Specifically, the examiner noted that the Veteran's hearing was within normal limits in his left ear on October 1967 separation examination, regardless of whether or not the audiogram was based on the ASA or the ISO-ANSI standard.

1.  Right ear hearing loss

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); see also VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304 (b).

Initially, according to the October 1965 pre-enlistment audiometric results (with conversion to ISO-ANSI), a right ear hearing loss "disability," as defined by VA at 38 CFR 3. 385, was "noted" upon the Veteran's entry into service.  Given that the Veteran's audiometric testing measured at 40 decibels at 4000 Hertz in the right ear, the Veteran's hearing acuity was not of sound condition when he was examined and accepted for service.  Thus, the presumption of soundness does not apply to his right ear, and as noted above, the Veteran may only bring a claim of aggravation of the disorder.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

In this case, the most probative evidence of record shows that the Veteran's preexisting right ear hearing loss did not increase in disability during his active service or otherwise worsen beyond the natural progression of the condition in service.

The Board finds the September 2014 VA examiner's opinion that the Veteran's right ear hearing loss clearly and unmistakably was not aggravated beyond its natural progression by active duty service to be highly probative of the issue on appeal.  Significantly, the Veteran's service treatment records are negative for complaints or treatment regarding hearing loss and, during the May 2012 Board hearing, the Veteran specifically denied experiencing or being treated for hearing loss during service.  In fact, the evidence of record shows no measured worsening of right hearing acuity at separation when compared against the audiometric testing noted at entrance.  Also, during the May 2012 Board hearing the Veteran specifically stated that he did not notice any hearing loss until approximately one year after his discharge from military service.  As such, the record evidence does not show that a permanent worsening of the Veteran's right ear hearing loss occurred during service.  Rather, the evidence shows that the Veteran's right ear hearing actually improved by the time of his separation from service.

In sum, the Board finds that the most probative evidence establishes that the Veteran's right ear hearing loss was noted on his enlistment examination, existed prior to his entry into service, and did not increase in disability during service or otherwise worsen beyond the natural progression of the condition in service.  The medical evidence of record demonstrates that the Veteran's preexisting right ear hearing loss was not aggravated during service.  Accordingly, service connection for the Veteran's right ear hearing loss is not warranted on any basis.

2.  Left ear hearing loss

The Board also finds that the evidence does not support an award of service connection for left ear hearing loss.  Here, as a left ear hearing disability, as VA defines it, was not shown until many years after separation from service and his separation audiography did not reflect hearing loss in the left ear, the Veteran is precluded from a finding of presumptive service connection since his left ear hearing loss did not manifest to a compensable degree within one year of service discharge.  38 C.F.R. § 3.385.

As above, the Veteran's service treatment records are negative for complaints or treatment regarding hearing loss and, during the May 2012 Board hearing, the Veteran specifically denied experiencing or being treated for hearing loss during service.  In fact, during the May 2012 Board hearing the Veteran specifically stated that he did not notice any hearing loss until approximately one year after his discharge from military service.  As such, there have been no allegations of continuity of symptomatology and service connection for left ear hearing loss on a presumptive basis, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Direct service connection has also not been demonstrated.  In so finding the Board accords the October 2010/September 2014 VA examiner's opinion to be of high probative value.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The October 2010/September 2014 VA examiner considered the Veteran's history of in-service and post-service noise exposure as well as his lay reports regarding hearing loss, reviewed the claims file including the service treatment records, and concluded that it was not likely that the Veteran's left ear hearing loss was caused by or the result of his military service.  Importantly, the examiner also considered ISO-converted results of the Veteran's separation audiogram.

The examiner reasoned that there were no significant threshold shifts in the Veteran's left ear hearing acuity during service, even considering the ISO-conversion.  This opinion is found to carry significant weight, as it was based on a comprehensive review of the lay and clinical evidence on file dated from the Veteran's period of service forward; and was supported by clinical evidence pertaining to the specific case as well as medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In its analysis, the Board has considered the Veteran's statements that his exposure to loud noise from working in an artillery unit around a very loud generator with use of hearing protection at all times in service caused his left ear hearing loss.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Veteran contends that his current hearing loss is related to his period of service, there is no indication that the Veteran has specialized training in diagnosing hearing loss or determining etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, hearing loss can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether symptoms he experienced in service or following service are in any way related to his current hearing loss is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the only medical opinion specifically addressing the relationship between the Veteran's current hearing loss and service is against the claim.  The Board finds such medical opinions to be more probative than the Veteran's lay assertions as to the onset and etiology of his hearing loss. 

In this regard, the October 2010/September 2014 examiner reviewed the claims file, considered the Veteran's service treatment records, and thoroughly interviewed and examined the Veteran.  Thereafter, the examiner provided adequate reasoning and bases for the opinion that the Veteran's military noise exposure did not contribute to his current hearing loss.  The examiner reasoned that there were no significant threshold shifts in the Veteran's hearing acuity during service, even considering the ISO-conversion and the Veteran does not contend that he experienced or was treated for hearing loss during service.  For these reasons, the opinion by the VA examiner is of greater probative value than the Veteran's contentions regarding his bilateral hearing loss. 

Thus, the Board concludes that service connection for hearing loss is not warranted.  Although the Veteran has a current diagnosis of hearing loss that meets VA's definition of a hearing loss disability and was exposed to noise during service, the weight of the evidence is against a finding of a nexus between his current hearing loss and service.  As discussed above, the most probative evidence of record addressing the etiology and onset of the Veteran's hearing loss weighs against service incurrence.

In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hearing loss.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


